Citation Nr: 0323906	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-09-713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318(b) (West 
2002).

3.  Entitlement to Dependents' and Survivors' Educational 
Assistance pursuant to Chapter 35, Title 38 of the United 
States Code.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served from June 1943 to December 1945.  The 
veteran died in March 1998.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2002 the RO furnished the appellant a statement of 
the case concerning the RO's denial of death pension 
benefits.  The appellant did not perfect her appeal.  Thus 
this issue is not before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The official death certificate reflects that the veteran 
died in March 1998.  The immediate cause of death was lung 
cancer.

2.  At the time of his death, the veteran was service-
connected for residuals of non-tuberculosis of the right arm 
and shoulder with atrophy and limitation of motion, evaluated 
as 20 percent disabling, and residuals of tuberculosis 
spondylitis with limitation of motion of the spine, evaluated 
as 20 percent disabling.  The combined schedular evaluation 
was 40 percent effective from July 1957.

3.  Adenocarcinoma, to include lung cancer, is not of service 
origin or manifested within one year after service.

4.  Adenocarcinoma, to include lung cancer, was not causally 
related to a service-connected disability.

5.  A disability of service origin was not involved in the 
veteran's death


CONCLUSIONS OF LAW

1.  Adenocarcinoma, to include lung cancer, was not incurred 
in or aggravated by military service nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  Adenocarcinoma, to include lung cancer, was not 
proximately due or the result of a service connected disease 
or injury.  38 C.F.R. § 3.310 (2002).

3.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).

4.  The criteria for entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2002).  

5.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Factual Background

The veteran's service medical records and service separation 
examination contain no findings suggestive of neoplastic 
disease or a lung disorder.  The separation examination 
showed no pertinent abnormality.  A chest x-ray was negative.  
Post-service private medical records show the veteran 
developed right shoulder symptoms shortly after service.  
During an April 1947 VA hospital admission, testing was 
positive for histological evidence of tuberculosis with acid-
fast bacilli demonstrated in the right shoulder infection.  

In January 1948 the RO granted service connection for chronic 
osteomyelitis, and tuberculosis of the right shoulder joint.

In March 1948 the veteran was admitted a VA medical facility 
for a draining sinus on the left biceps and increased 
shoulder symptoms.  The final diagnosis were arthritis, 
tuberculosis, right shoulder; tuberculosis spondylitis of the 
lumbar vertebrae with draining sinus; and chronic sinus 
formation of the left and right biceps region and left 
posterior buttock, tuberculosis in origin.

Following a July 1951 VA hospital admission, the diagnoses 
were tuberculosis spondylitis of the spine, arrested, and 
tuberculosis of the right shoulder, arrested.

In August 1951 the RO rating the veteran's service-connected 
tubercular orthopedic disability involving the right shoulder 
and spine as 100 percent to July 20, 1953, as 50 percent from 
July 21, 1953 to July 20. 1957, and as 20 percent for 
residual of non-pulmonary tuberculosis of the right arm and 
shoulder and 20 percent for tuberculosis spondylitis of the 
spine, combined to 40 percent, effective from July 21, 1957.  

In July 1953 the Board denied increased ratings for the 
veteran's service-connected disabilities.

The record contains no evidence of any reactivation of the 
veteran's tuberculosis after 1951, and medical records while 
he was being treated for tuberculosis of the right shoulder 
and spine through July 1951 contain no findings suggestive of 
neoplastic disease.  Other medical records including a VA 
examination in 1956, a report of a VA hospital admission in 
October 1964, and VA outpatient treatment records in the 
early 1970's show orthopedic problems, but no reactivation of 
tuberculosis or suggestion of neoplastic disease.  In 
particular a January 1973 chest x-ray noted no evidence of 
neoplasm. 

In December 1964, November 1974, October 1983 and June 1984 
the RO denied the veteran's claims for increased evaluations 
for his service connected disabilities.

The veteran was admitted to a VAMC in June 1996 after a 3-4 
week history of abdominal pain with a 9-pound weight loss.  
Following an exploratory laparotomy, moderately well 
differentiated adenocarcinoma of the ileum was found.  The 
diagnoses included adenocarcinoma of the ileum and left 
perihilar lung nodule.  He was readmitted to the VAMC in 
February 1997 for continued treatment.  It was noted that 
that he had widespread metastatic disease with the left lung 
nodule possibly representing metastatic disease.  The May 
1997 discharge diagnoses included carcinoma of the colon with 
metastasis to the brain.  These hospital admission reports 
contain no findings relative to non-pulmonary tuberculosis. 

The death certificate shows that the veteran died at a 
nursing home in March 1998.  The immediate cause of the 
veteran's death was lung cancer of "many months" duration 
between onset and death.  No other significant conditions 
were listed as contributing to his death.  An autopsy was not 
performed.

II.  Analysis

The VA has fully complied with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  The appellant has been advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate her claim in the statement of the case and a 
supplemental statement of the case, and other correspondence 
from the VA.  In the April 2001 statement of the case, the 
appellant was informed of the VCAA and what evidence the VA 
would obtain.  She was also asked to advise the VA if there 
were any other information or evidence she considered 
relevant to his claim so that VA could help by getting that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore the Board undertook additional 
development of this claim pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  The appellant did not respond to 
correspondence requesting information about any potential 
medical rerecords, and no additional evidence was received.  
The Federal Circuit since held that 38 C.F.R. § 19.9(a)(2) is 
invalid.  Disabled American Veterans et. al v. Secretary Of 
Veterans Affairs, 327 F.3d (Fed. Cir. 2003).  As no 
additional evidence was obtained, the appellant is not 
prejudiced by the Board proceeding with this appeal.

A.  Service connection for the cause of the veteran's death 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i.e., cancer, which is 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  38 
U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability, 
which is proximately due to, or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death. For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  

To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  38 
C.F.R. § 3.312 (c) 

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

The appellant contends that the cause of the veteran's death 
was service related and reports that the veteran was unable 
to get and hold jobs because of right arm and back problems.  

The evidence shows that the service medical records contain 
no evidence of adenocarcinoma or any disability of the lungs.  
The record demonstrates that the veteran died of overwhelming 
metastatic adenocarcinoma that was first manifested in 
approximately in 1996, many years after service.  The 
veteran's service-connected disabilities were old 
tuberculosis of the right shoulder and spine, and were, after 
the condition was arrested, entirely orthopedic in nature.  
There is nothing to suggest that his service-connected 
disabilities were anything other than static or were of any 
factor in his death from the overwhelming metastatic 
adenocarcinoma.  Additionally, there is no medical evidence, 
which relates the cause of death to the veteran's service or 
his service-connected disorders.  After careful consideration 
of the medical evidence, as well as the appellant's 
contentions, and all other evidence of record, the Board 
finds that entitlement to service connection for the cause of 
the veteran's death is not warranted.

B.  Dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1318.

The appellant has claimed benefits under 38 U.S.C.A. § 1318, 
although the veteran was not rated totally disabled for the 
statutory period.  

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2002).    

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

The service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.  
Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  

In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  

The Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.  On April 5, 2002, VA amended 38 C.F.R. § 
20.1106 to provide that there would be no "hypothetical" 
determinations under 38 U.S.C.A. § 1311(a) on the question as 
to whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  

The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims

At the time of the veteran's death the veteran was not in 
actual receipt of a 100 percent disability rating for the 
statutory period of time prior to his death and consequently, 
entitlement to dependency and indemnity compensation benefits 
is not appropriate on that basis.  The record does not 
indicate that the appellant has specifically alleged that 
there was clear and unmistakable error in prior adjudications 
during the veteran's lifetime.

The Board sympathizes with the appellant.  However, the Board 
can find no basis under which to grant a claim for dependency 
and indemnity compensation benefits pursuant to 38 U.S.C.A. 
§ 1318 and the appeal must be denied.

C.  Chapter 35 educational benefits

The appellant is also seeking entitlement to basic 
eligibility for Chapter 35 educational benefits.  See 38 
U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. § 3.807 (2002).  
With limitations, the term "eligible person" for 
educational assistance under Chapter 35 means a child, 
surviving spouse or spouse of a veteran who was discharged 
under other than dishonorable conditions and who: (1) died of 
a service-connected disability; (2) has a total disability 
permanent in nature resulting from a service-connected 
disability; or (3) died while a disability so evaluated was 
in existence.  

As noted, the veteran's terminal cancer has not been shown to 
be linked to his active service, and he did not die as the 
result of a service-connected disability.  Further, he did 
not have a permanent and total service-connected disability 
while he was alive, nor did he die while under permanent and 
total disability.  Under these circumstances, the appellant 
does not meet the basic eligibility requirements for 
entitlement to Chapter 35 Dependents' Educational Assistance, 
and her claim, therefore, must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law).

The Board has considered the benefit-of-the-doubt rule.  
However, as the preponderance of the evidence is against the 
appellant's claims, the evidence is not in equipoise, and 
there is no basis to apply the rule in this case.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.

Dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318(b) is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

